 
EXHIBIT 10.8

AMENDED AND RESTATED UNCONDITIONAL GUARANTY
 
This continuing Amended and Restated Unconditional Guaranty (“Guaranty”) is
entered into as of December 16, 2009 by GTT Global Telecom, LLC, a Virginia
limited liability company; GTT Global Telecom Government Services, LLC, a
Virginia limited liability company, Global Internetworking of Virginia, Inc., a
Virginia corporation and TEK Channel Consulting, LLC, a Colorado limited
liability company (each a “Guarantor” and collectively, the “Guarantors”), in
favor of Silicon Valley Bank (“Bank”).  This Guaranty amends and restates that
certain Unconditional Guaranty executed by GTT Global Telecom, LLC, GTT Global
Telecom Government Services, LLC, and Global Internetworking of Virginia, Inc.
in favor of Bank, dated December 16, 2009, in its entirety


RECITALS
 
A.           Bank, Global Telecom & Technology, Inc., Global Telecom &
Technology Americas, Inc., WBS Connect, LLC and GTT-EMEA, Ltd. (the
“Borrowers”), have entered into that certain Second Amended and Restated Loan
and Security Agreement dated of even date herewith, (as amended, restated, or
otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Bank has agreed to make certain advances of money and to extend certain
financial accommodations to Borrowers (collectively, the “Loans”), subject to
the terms and conditions set forth therein.  Capitalized terms used but not
otherwise defined herein shall have the meanings given them in the Loan
Agreement.
 
B.           In consideration of the agreement of Bank to make the Loans to
Borrowers under the Loan Agreement, each Guarantor is willing to guaranty the
full payment and performance by Borrowers of all of their obligations thereunder
and under the other Loan Documents, all as further set forth herein.
 
C.           Guarantors are each wholly-owned subsidiaries of Global Telecom &
Technology Americas, Inc. and will obtain substantial direct and indirect
benefit from the Loans made by Bank to Borrowers under the Loan Agreement.
 
NOW, THEREFORE, to induce Bank to enter into the Loan Agreement, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, each Guarantor hereby
represents, warrants, covenants and agrees as follows:
 
Section 1.   Guaranty.
 
1.1           Unconditional Guaranty of Payment.  In consideration of the
foregoing, each Guarantor hereby irrevocably, absolutely and unconditionally,
jointly and severally, guarantees to Bank the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of all Obligations.  Each Guarantor agrees that it shall execute such other
documents or agreements and take such action as Bank shall reasonably request to
effect the purposes of this Guaranty.
 
1.2           Separate Obligations.  These obligations are independent of
Borrowers’ obligations and separate actions may be brought against each
Guarantor (whether action is brought against Borrowers or whether Borrowers are
joined in the action).
 
Section 2.   Representations and Warranties.
 
Each Guarantor hereby represents and warrants that:
 

 
 

--------------------------------------------------------------------------------

 

        (a)           Guarantor (i) is a corporation or limited liability
company, as the case may be, duly organized, validly existing and in good
standing under the laws of the State set forth in the first paragraph of this
Guaranty; (ii) is duly qualified to do business and is in good standing in every
jurisdiction where the nature of its business requires it to be so qualified
(except where the failure to so qualify would not have a material adverse effect
on Guarantor’s condition, financial or otherwise, or on Guarantor’s ability to
pay or perform the obligations hereunder); and (iii) has all requisite power and
authority to execute and deliver this Guaranty and each Loan Document executed
and delivered by Guarantor pursuant to the Loan Agreement or this Guaranty and
to perform its obligations thereunder and hereunder.
 
(b)           The execution, delivery and performance by Guarantor of this
Guaranty (i) are within Guarantor’s powers and have been duly authorized by all
necessary action; (ii) do not contravene Guarantor’s charter documents or any
law or any contractual restriction binding on or affecting Guarantor or by which
Guarantor’s property may be affected; (iii) do not require any authorization or
approval or other action by, or any notice to or filing with, any governmental
authority or any other Person under any indenture, mortgage, deed of trust,
lease, agreement or other instrument to which Guarantor is a party or by which
Guarantor or any of its property is bound, except such as have been obtained or
made; and (iv) do not result in the imposition or creation of any Lien upon any
property of Guarantor.
 
(c)           This Guaranty is a valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, except as the
enforceability thereof may be subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting the rights of creditors generally.
 
(d)           There is no action, suit or proceeding affecting Guarantor pending
or threatened before any court, arbitrator, or governmental authority, domestic
or foreign, which may have a material adverse effect on the ability of Guarantor
to perform its obligations under this Guaranty.
 
(e)           Guarantor’s obligations hereunder are not subject to any offset or
defense against Bank or Borrower of any kind (other than defenses of the
Borrowers arising under the Loan Agreement).
 
(f)           The financial statements of Guarantor delivered to Bank in
connection herewith, if any, fairly present the financial position and results
of operations for Guarantor for the dates and periods purported to be covered
thereby, all in accordance with GAAP, and there has been no material adverse
change in the financial position or operations of Guarantor since the date of
such financial statements.
 
(g)           The incurrence of Guarantor’s obligations under this Guaranty will
not cause Guarantor to (i) become insolvent; (ii) be left with unreasonably
small capital for any business or transaction in which Guarantor is presently
engaged or plans to be engaged; or (iii) be unable to pay its debts as such
debts mature.
 
(h)           Guarantor covenants, warrants, and represents to Bank that all
representations and warranties contained in this Guaranty shall be true at the
time of Guarantor’s execution of this Guaranty, and shall continue to be true so
long as this Guaranty remains in effect.  Guarantor expressly agrees that any
misrepresentation or breach of any warranty whatsoever contained in this
Guaranty shall be deemed material.
 
Section 3.   General Waivers.            Each Guarantor waives:
 
(a)           Any right to require Bank to (i) proceed against Borrowers or any
other person; (ii) proceed against or exhaust any security or (iii) pursue any
other remedy.  Bank may exercise or not exercise any right or remedy it has
against Borrowers or any security it holds (including the right to foreclose by
judicial or nonjudicial sale) without affecting Guarantor’s liability hereunder.
 

 
2

--------------------------------------------------------------------------------

 

(b)           Any defenses from disability or other defense of Borrowers or from
the cessation of Borrowers’ liabilities.
 
(c)           Any setoff, defense or counterclaim against Bank (other than
defenses or counterclaims of the Borrowers arising under the Loan Agreement).
 
(d)           Any defense from the absence, impairment or loss of any right of
reimbursement or subrogation or any other rights against Borrowers.  Until
Borrowers’ obligations to Bank have been paid, Guarantor has no right of
subrogation or reimbursement or other rights against Borrowers.
 
(e)           Any right to enforce any remedy that Bank has against Borrowers.
 
(f)           Any rights to participate in any security held by Bank.
 
(g)           Any demands for performance, notices of nonperformance or of new
or additional indebtedness incurred by Borrowers to Bank.  Guarantor is
responsible for being and keeping itself informed of each Borrower’s financial
condition.
 
(h)           The benefit of any act or omission by Bank which directly or
indirectly results in or aids the discharge of any Borrower from any of the
Obligations by operation of law or otherwise.
 
(i)           The benefit of California Civil Code Section 2815 permitting the
revocation of this Guaranty as to future transactions and the benefit of
California Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2848, 2849, 2850,
2899 and 1432 with respect to certain suretyship defenses.
 
Section 4.   Reinstatement.  Notwithstanding any provision of the Loan Agreement
to the contrary, the liability of each Guarantor hereunder shall be reinstated
and revived and the rights of Bank shall continue if and to the extent that for
any reason any payment by or on behalf of any Guarantor or Borrower is rescinded
or must be otherwise restored by Bank, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, all as though such amount had not
been paid.  The determination as to whether any such payment must be rescinded
or restored shall be made by Bank in its sole discretion; provided, however,
that if Bank chooses to contest any such matter at the request of a Guarantor,
such Guarantor agrees to indemnify and hold harmless Bank from all costs and
expenses (including, without limitation, reasonable attorneys’ fees) of such
litigation.  To the extent any payment is rescinded or restored, such
Guarantor’s obligations hereunder shall be revived in full force and effect
without reduction or discharge for that payment.
 
Section 5.   No Waiver; Amendments.  No failure on the part of Bank to exercise,
no delay in exercising and no course of dealing with respect to, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.  This Guaranty may not be
amended or modified except by written agreement between Guarantors and Bank, and
no consent or waiver hereunder shall be valid unless in writing and signed by
Bank.
 
Section 6.   Compromise and Settlement.  No compromise, settlement, release,
renewal, extension, indulgence, change in, waiver or modification of any of the
Obligations or the release or discharge of Borrowers from the performance of any
of the Obligations shall release or discharge Guarantors from this Guaranty or
the performance of the obligations hereunder.
 

 
3

--------------------------------------------------------------------------------

 
Section 7.   Notice.  Any notice or other communication herein required or
permitted to be given shall be in writing and may be delivered in person or sent
by facsimile transmission, overnight courier, or by United States mail,
registered or certified, return receipt requested, postage prepaid and addressed
as follows:
 
          If to Guarantors:
c/o Global Telecom & Technology Americas, Inc.
 
8484 Westpark Drive, Suite 720
McLean, VA  22102
 
Attention: 
Chief Financial Officer
 
Telephone #:
(703) 442-5584
 
Facsimile No.:
(703) 442-5595



 
          If to Bank
Silicon Valley Bank
 
2221 Washington St.
One Newton Executive Park, Ste 200
Newton, MA 02462-1417
 
Attention:
Christine Egitto
 
Telephone #:
(617) 796-6902
 
Facsimile No.:
(617) 527-7368



or at such other address as may be substituted by notice given as herein
provided.  Every notice, demand, request, consent, approval, declaration or
other communication hereunder shall be deemed to have been duly given or served
on the date on which personally delivered or sent by facsimile transmission or
three (3) Business Days after the same shall have been deposited in the United
States mail.  If sent by overnight courier service, the date of delivery shall
be deemed to be the next Business Day after deposited with such service.
 
Section 8.   Entire Agreement.  This Guaranty constitutes and contains the
entire agreement of the parties and supersedes any and all prior and
contemporaneous agreements, negotiations, correspondence, understandings and
communications between Guarantors and Bank, whether written or oral, respecting
the subject matter hereof.
 
Section 9.   Severability.  If any provision of this Guaranty is held to be
unenforceable under applicable law for any reason, it shall be adjusted, if
possible, rather than voided in order to achieve the intent of Guarantors and
Bank to the extent possible.  In any event, all other provisions of this
Guaranty shall be deemed valid and enforceable to the full extent possible under
applicable law.
 
Section 10.   Subordination of Indebtedness.  Any indebtedness or other
obligation of Borrowers now or hereafter held by or owing to Guarantors is
hereby subordinated in time and right of payment to all obligations of Borrower
to Bank, except as such indebtedness or other obligation is expressly permitted
to be paid under the Credit Agreement; and such indebtedness of Borrowers to
Guarantors is assigned to Bank as security for this Guaranty, and if Bank so
requests shall be collected, enforced and received by Guarantors in trust for
Bank and to be paid over to Bank on account of the Obligations of Borrowers to
Bank, but without reducing or affecting in any manner the liability of
Guarantors under the other provisions of this Guaranty.  Any notes now or
hereafter evidencing such indebtedness of Borrowers to Guarantors shall be
marked with a legend that the same are subject to this Guaranty.
 
Section 11.   Payment of Expenses.  Guarantors shall pay, promptly on demand,
all Expenses incurred by Bank in defending and/or enforcing this Guaranty.  For
purposes hereof, “Expenses” shall mean costs and expenses (including reasonable
fees and disbursements of any law firm or other external counsel and the
allocated cost of internal legal services and all disbursements of internal
counsel) for defending and/or enforcing
 

 
4

--------------------------------------------------------------------------------

 
 
this Guaranty (including those incurred in connection with appeals or
proceedings by or against any Guarantor under the United States Bankruptcy Code,
or any other bankruptcy or insolvency law, including assignments for the benefit
of creditors, compositions, extensions generally with its creditors, or
proceedings seeking reorganization, arrangement, or other relief).
 
Section 12.   Assignment; Governing Law.  This Guaranty shall be binding upon
and inure to the benefit of Guarantors and Bank and their respective successors
and assigns, except that Guarantors shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of
Bank, which may be granted or withheld in Bank’s sole discretion.  Any such
purported assignment by Guarantors without Bank’s written consent shall be
void.  This Guaranty shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Virginia without regard to principles thereof
regarding conflict of laws.
 
Section 13.   PERSONAL JURISDICTION.  EACH GUARANTOR HEREBY IRREVOCABLY AGREES
THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OF THE
AGREEMENTS, DOCUMENTS OR INSTRUMENTS DELIVERED IN CONNECTION HEREWITH MAY BE
BROUGHT IN THE STATE AND FEDERAL COURTS LOCATED IN THE COMMONWEALTH OF
VIRGINIA  AS BANK MAY ELECT (PROVIDED THAT SUCH GUARANTOR ACKNOWLEDGES THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE
COMMONWEALTH OF VIRGINIA), AND, BY EXECUTION AND DELIVERY HEREOF, GUARANTOR
ACCEPTS AND CONSENTS TO, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS AND AGREES THAT SUCH JURISDICTION SHALL BE EXCLUSIVE, UNLESS
WAIVED BY BANK IN WRITING, WITH RESPECT TO ANY ACTION OR PROCEEDING BROUGHT BY
SUCH GUARANTOR AGAINST BANK.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF BANK TO
BRING PROCEEDINGS AGAINST EACH GUARANTOR IN THE COURTS OF ANY OTHER
JURISDICTION.  EACH GUARANTOR HEREBY WAIVES, TO THE FULL EXTENT PERMITTED BY
LAW, ANY RIGHT TO STAY OR TO DISMISS ANY ACTION OR PROCEEDING BROUGHT BEFORE
SAID COURTS ON THE BASIS OF FORUM NON CONVENIENS.
 
Section 14.   WAIVER OF JURY TRIAL.  EACH OF BANK AND EACH GUARANTOR HEREBY
WAIVES, TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY.  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY
AND ANY RELATED INSTRUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 14
 
[Signatures on Following Page]
 

 
5

--------------------------------------------------------------------------------

 



GUARANTORS:
GTT GLOBAL TELECOM, LLC
 
 
By:
/s/ Eric A. Swank   
Print Name:
Eric A. Swank
 
Title:
Chief Financial Officer
 
 
GTT GLOBAL TELECOM GOVERNMENT SERVICES, LLC
 
 
By:
/s/ Eric A. Swank   
Print Name:
Eric A. Swank
 
Title:
Chief Financial Officer
 
 
GLOBAL INTERNETWORKING OF VIRGINIA, INC.
 
 
By:
/s/ Eric A. Swank   
Print Name:
Eric A. Swank
 
Title:
Chief Financial Officer
 
 
TEK CONSULTING, LLC
 
 
By:
/s/ Eric A. Swank   
Print Name:
Eric A. Swank
 
Title:
Chief Financial Officer of Managing Partner



 

 
6

--------------------------------------------------------------------------------

 
